Name: 2014/782/EU: Council Decision of 16 October 2014 on the signing, on behalf of the European Union, and provisional application of the Protocol setting out the fishing opportunities and financial contribution provided for in the Fisheries Partnership Agreement between the European Community and the Republic of Guinea-Bissau
 Type: Decision
 Subject Matter: international affairs;  fisheries;  European construction;  Africa
 Date Published: 2014-11-13

 13.11.2014 EN Official Journal of the European Union L 328/1 COUNCIL DECISION of 16 October 2014 on the signing, on behalf of the European Union, and provisional application of the Protocol setting out the fishing opportunities and financial contribution provided for in the Fisheries Partnership Agreement between the European Community and the Republic of Guinea-Bissau (2014/782/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43 in conjunction with Article 218(5) thereof, Having regard to the proposal from the European Commission, Whereas: (1) On 17 March 2008, the Council approved, by means of Regulation (EC) No 241/2008 (1), the conclusion of Fisheries Partnership Agreement between the European Community and the Republic of Guinea-Bissau (the Agreement). (2) A Protocol setting out the fishing opportunities and financial contribution provided for in the Agreement expired on 15 June 2012. (3) The Union and the Republic of Guinea-Bissau have negotiated a new Protocol (the Protocol) granting Union vessels fishing opportunities in the waters in which the Republic of Guinea-Bissau exercises sovereignty or jurisdiction with regard to fishing. (4) At the end of those negotiations, the Protocol was initialled on 10 February 2012. (5) In order to guarantee the resumption of fishing activities of Union vessels, the Protocol is to apply on a provisional basis from the date of its signature, as provided in Article 18 of the Protocol. (6) The Protocol should be signed and applied on a provisional basis, pending the completion of the procedures for its conclusion, HAS ADOPTED THIS DECISION: Article 1 The signing, on behalf of the Union, of the Protocol setting out the fishing opportunities and financial contribution provided for in the Fisheries Partnership Agreement between the European Community and the Republic of Guinea-Bissau (the Protocol) is hereby authorised on behalf of the Union, subject to its conclusion. The text of the Protocol is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Protocol on behalf of the Union. Article 3 The Protocol shall be applied provisionally, in accordance with Article 18 thereof, from the date of its signature (2), pending the completion of the procedures for its conclusion. Article 4 This Decision shall enter into force on the day of its adoption. Done at Luxembourg, 16 October 2014. For the Council The President G. POLETTI (1) Council Regulation (EC) No 241/2008 of 17 March 2008 on the conclusion of the Fisheries Partnership Agreement between the European Community and the Republic of Guinea-Bissau (OJ L 75, 18.3.2008, p. 49). (2) The date of signature of the Protocol will be published in the Official Journal of the European Union by the General Secretariat of the Council.